DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behroozi (US 2016/0226573).
Regarding claim 1, Behroozi teaches the following:
an antenna system (figures 6-7) for a high-altitude platform (HAP) configured to move in a pattern in the stratosphere to provide communication services to a region of interest, the antenna system configured to compensate for movement of the HAP in the stratosphere relative to the region of interest, the antenna system comprising: 
a controller (“computing systems located on an individual balloon”, paragraph [0107]); 

a plurality of antennas (paragraph [0121]) operatively coupled to the antenna array switching circuit, each of the antennas being configured to transmit beams that provide communication services to a selected portion of the region of interest (figures 6-7, paragraphs [0107]-[0126]), 
wherein the controller is configured to: 
determine that the HAP has moved in the stratosphere relative to the region of interest, determine, based on the relative movement, that a first one of the plurality of antennas is no longer able to cover the selected portion of the region of interest, and cause the antenna array switching circuit to adjust the beams transmitted by the antennas by switching to a second one of the plurality of antennas to cover the selected portion of the region of interest, such that the communication services provided to the region of interest are not interrupted due to the movement of the HAP (figures 6-7, paragraphs [0107]-[0126]).

Regarding claim 2, Behroozi as referred in claim 1 teaches the following:
wherein the plurality of antennas form either a phased antenna array or a non-phased array (paragraph [0121]).

Regarding claim 13, Behroozi teaches the following:
a method of controlling a high-altitude platform (HAP) to move in a pattern in the stratosphere to provide coverage to a region of interest and compensate for movement of the HAP relative to the region of interest (figures 6 and 7), the method comprising: 
monitoring, by a controller (“computing systems located on an individual balloon”, paragraph [0107]), movement of the HAP in the stratosphere (steps 602 and 604, figures 6-7); 

determining, by the controller based on the relative movement, that a first one of a plurality of antennas in the HAP is no longer able to cover a selected portion of the region of interest (steps 604 and 606, figures 6-7); and 
causing, by the controller, an antenna array switching circuit (paragraph [0121]) in the HAP to perform adjusting of beams transmitted by the plurality of antennas by switching to a second one of the plurality of antennas to cover the selected portion of the region of interest, such that the communication services provided to the region of interest are not interrupted due to the movement of the HAP (paragraphs [0107]-[0126], steps 606 and 608, figures 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Elad et al. (US 2019/0051982, hereby referred as Elad).
Regarding claim 3, Behroozi as referred in claim 1 teaches the antenna system with the exception for the following:
wherein the plurality of antennas are cylindrical antennas.
However Behroozi does teach that the antennas could be a radiating element with a reflector (paragraph [0102]), and a cylindrical shaped reflector is well known in the antenna art.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of antennas of Behroozi to be cylindrical antennas as suggested by the teachings of Elad as cylindrical reflector antennas just use an alternative shape for the reflector which is a design choice that can provide a desired beam, and can also be used injunction with a multiple element feed to allow for scanning (paragraph [0007]).

Regarding claim 4, Behroozi as modified in claim 3 teaches the antenna system with the exception for the following:
wherein each of the cylindrical antennas includes a two-element fed reflector having two feeds placed along an axis of a semi-cylindrical reflector, each of the feeds having a phase that is variable so as to scan in azimuth or elevation.
However Behroozi also suggests scanning in azimuth or elevation (paragraph [0121]).
Elad suggests the teachings of wherein each of the cylindrical antennas includes a two-element fed reflector having two feeds placed along an axis of a semi-cylindrical reflector, each of the feeds having a phase that is variable so as to scan in azimuth or elevation (paragraph [0007], figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the cylindrical antennas of Behroozi to include a two-element fed reflector having two feeds placed along an axis of a semi-cylindrical reflector, each of the feeds having a phase that is variable so as to scan in azimuth or elevation as suggested by the teachings of Elad which can be used to adjust the beam of radiation that allows for scanning towards a certain desired area (paragraph [0007]).

Regarding claim 18, Behroozi as referred in claim 13 teaches the method with the exception for the following:
further comprising varying a phase of feeds to one or more of the plurality of antennas to scan in at least one of azimuth or elevation.
However Behroozi also suggests scanning in azimuth or elevation (paragraph [0121]).
Elad suggests the teachings of comprising varying a phase of feeds to one or more of the plurality of antennas to scan in at least one of azimuth or elevation (paragraph [0007], figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Behroozi to include varying a phase of feeds to one or more of the plurality of antennas to scan in at least one of azimuth or elevation as suggested by the teachings of Elad which can be used to adjust the beam of radiation that allows for scanning towards a certain desired area (paragraph [0007]).

Regarding claim 19, Behroozi as modified in claim 18 teaches the method with the exception for the following:
further comprising switching the feeds of the one or more of the plurality of antennas to compensate for the movement of the HAP.
However Behroozi does teach that the antennas are switched to compensate for the movement of the HAP (paragraph [0121]). Since the antennas are being switched, the feeds would also be switched since if the feeds were always connected then the antennas would always radiate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Behroozi to comprise switching the feeds of the one or more of the plurality of antennas to compensate for the movement of the HAP as suggested by the teachings of Behroozi in 

Regarding claim 20, Behroozi as modified in claim 18 teaches the method with the exception for the following:
further comprising selecting certain ones of the feeds to each of the antennas based on at least one of elevation or azimuth.
However Behroozi does teach that the antennas are switched to compensate for the movement of the HAP (paragraph [0121]). Since the antennas are being switched, the feeds would also be switched since if the feeds were always connected then the antennas would always radiate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Behroozi to comprise selecting certain ones of the feeds to each of the antennas based on at least one of elevation or azimuth as suggested by the teachings of Behroozi in order to disconnect or connect the appropriate antenna to the feed to allow that certain antenna to radiate to provide coverage in a certain desired area (paragraph [0121], figures 6-7).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Elad et al. (US 2019/0051982, hereby referred as Elad), and further in view of Hoshino et al. (US 2021/0258067, hereby referred as Hoshino).
Regarding claim 5, Behroozi as modified in claim 4 teaches the antenna system with the exception for the following:
wherein a center beam and any exterior beams surrounding the center beam are configured to cover the region of interest having a diameter of at least 40 km.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna system of Behroozi as modified to include wherein a center beam and any exterior beams surrounding the center beam are configured to cover the region of interest having a diameter of at least 40 km as suggested by the teachings of Hoshino in order to provide sufficient coverage of an area with only one HAP which can reduce the amount of HAP’s needed (paragraph [0112]).

Regarding claim 6, Behroozi as modified in claim 3 teaches the antenna system with the exception for the following:
wherein the plurality of beams includes at least a set of exterior beams disposed around a center beam.
Hoshino suggests the teachings of wherein the plurality of beams includes at least a set of exterior beams disposed around a center beam (figure 9, paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of beams of Behroozi as modified to include at least a set of exterior beams disposed around a center beam as suggested by the teachings of Hoshino in order to provide sufficient coverage of an area with only one HAP which can reduce the amount of HAP’s needed (paragraph [0112]), and since changing the amount of exterior beams around a center beam is a design choice that can be used to alter the bandwidth provided to each area.

Regarding claim 7, Behroozi as modified in claim 6 teaches the antenna system with the exception for the following:

Hoshino suggests the teachings of wherein the set of exterior beams comprise at least 6 beams (figure 9, paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the set of exterior beams of Behroozi as modified to comprise at least 6 beams as suggested by the teachings of Hoshino in order to provide sufficient coverage of an area with only one HAP which can reduce the amount of HAP’s needed (paragraph [0112]), and since changing the amount of exterior beams is a design choice that can be used to alter the bandwidth provided to each area.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Zhu et al. (US 2020/0287292, hereby referred as Zhu).
Regarding claim 8, Behroozi as referred in claim 1 teaches the antenna system with the exception for the following:
wherein the antenna array switching circuit comprises a field-programmable gate array (FPGA) configured to route feed signals to the plurality of antennas.
However Behroozi does suggests wherein the antenna array switching circuit is configured to route feed signals to the plurality of antennas (paragraph [0121]).
Zhu suggests the teachings of wherein the antenna array switching circuit comprises a field-programmable gate array (FPGA) configured to route feed signals to the plurality of antennas (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna array switching circuit of Behroozi to comprise a field-programmable gate array (FPGA) configured to route feed signals to the plurality of antennas as suggested by the teachings of Zhu 

Regarding claim 12, Behroozi as referred in claim 1 teaches the antenna system with the exception for the following:
a high altitude platform (HAP) configured to operate in the stratosphere (figures 6-7), the HAP comprising: 
the antenna system of claim 1 (as explained in claim 1).
Behroozi does not teach a propulsion system operatively coupled to the antenna system, the propulsion system being configured to adjust a position of the HAP in the stratosphere relative to the region of interest.
Zhu suggests the teachings of a propulsion system operatively coupled to the antenna system (element 202, figure 3), the propulsion system being configured to adjust a position of the HAP in the stratosphere relative to the region of interest (paragraphs [0081] and [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the HAP of Behroozi to include a propulsion system operatively coupled to the antenna system, the propulsion system being configured to adjust a position of the HAP in the stratosphere relative to the region of interest as suggested by the teachings of Zhu in order to move the HAP into a target position to provide coverage for a certain desired area (paragraphs [0081] and [0094]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Kreutel, Jr. et al. (US 3852763, hereby referred as Kreutel).
Regarding claim 9, Behroozi as referred in claim 1 teaches the antenna system with the exception for the following:

However Behroozi does teach that the antennas could be a radiating element with a reflector (paragraph [0102]), and a torus shaped reflector is well known in the antenna art.
Kreutel suggests the teachings of a torus antenna (column 4, lines 16-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of antennas of Behroozi to be torus antennas as suggested by the teachings of Kreutel as toroidal reflector antennas just use an alternative shape for the reflector which is a design choice that can provide a desired beam, and can also provide for conical scan capability.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573).
Regarding claim 10, Behroozi as referred in claim 1 teaches the antenna system with the exception of explicitly teaching the following:
wherein feeds to the antennas are switched to compensate for the movement of the HAP.
However Behroozi does teach that the antennas are switched to compensate for the movement of the HAP (paragraph [0121]). Since the antennas are being switched, the feeds would also be switched since if the feeds were always connected then the antennas would always radiate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have feeds to the antennas of Behroozi to be switched to compensate for the movement of the HAP as suggested by the teachings of Behroozi in order to disconnect or connect the appropriate antenna to the feed to allow that certain antenna to radiate to provide coverage in a certain desired area (paragraph [0121], figures 6-7).

Regarding claim 11, Behroozi as referred in claim 10 teaches the following:
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Hoshino et al. (US 2021/0258067, hereby referred as Hoshino).
Regarding claim 14, Behroozi as referred in claim 13 teaches the method with the exception for the following:
wherein the beams transmitted by the plurality of antennas include at least a set of exterior beams disposed around a center beam.
Hoshino suggests the teachings of wherein the beams transmitted by the plurality of antennas include at least a set of exterior beams disposed around a center beam (figure 9, paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the beams transmitted by the plurality of antennas of Behroozi to include at least a set of exterior beams disposed around a center beam as suggested by the teachings of Hoshino in order to provide sufficient coverage of an area with only one HAP which can reduce the amount of HAP’s needed (paragraph [0112]), and since changing the amount of exterior beams around a center beam is a design choice that can be used to alter the bandwidth provided to each area.

Regarding claim 15, Behroozi as modified in claim 14 teaches the method with the exception for the following:
wherein the set of exterior beams comprise at least 6 beams.
Hoshino suggests the teachings of wherein the set of exterior beams comprise at least 6 beams (figure 9, paragraph [0112]).
.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Hoshino et al. (US 2021/0258067, hereby referred as Hoshino), and further in view of Elad et al. (US 2019/0051982, hereby referred as Elad).
Regarding claim 16, Behroozi as modified in claim 14 teaches the method with the exception for the following:
wherein transmitting the set of exterior beams disposed around the center beam is performed by cylindrical antennas of the plurality of antennas.
However Behroozi does teach that the antennas could be a radiating element with a reflector (paragraph [0102]), and a cylindrical shaped reflector is well known in the antenna art.
Elad suggests the teachings of wherein the plurality of antennas are cylindrical antennas (paragraph [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have transmitting the set of exterior beams disposed around the center beam of Behroozi as modified to be performed by cylindrical antennas of the plurality of antennas as suggested by the teachings of Elad as cylindrical reflector antennas just use an alternative shape for the reflector which is a design choice that can provide a desired beam, and can also be used injunction with a multiple element feed to allow for scanning (paragraph [0007]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Behroozi (US 2016/0226573) in view of Hoshino et al. (US 2021/0258067, hereby referred as Hoshino), and further in view of Kreutel, Jr. et al. (US 3852763, hereby referred as Kreutel)
Regarding claim 17, Behroozi as modified in claim 14 teaches the method with the exception for the following:
wherein transmitting the set of exterior beams disposed around the center beam is performed by torus antennas of the plurality of antennas.
However Behroozi does teach that the antennas could be a radiating element with a reflector (paragraph [0102]).
Kreutel suggests the teachings of a torus antenna (column 4, lines 16-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein transmitting the set of exterior beams disposed around the center beam of Behroozi as modified performed by to be torus antennas as suggested by the teachings of Kreutel as toroidal reflector antennas just use an alternative shape for the reflector which is a design choice that can provide a desired beam, and can also provide for conical scan capability.

Additional Comments 
The cited prior art in the international search report could also be used to reject the current claims as described in the international search report and written opinion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845